Citation Nr: 0214524	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-22 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1952 to December 
1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO which, in part, denied service connection for PTSD.  A 
personal hearing before the undersigned member of the Board 
was held in Washington DC in March 2001.  The Board remanded 
the appeal to the RO for additional development in April 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran has the Combat Infantry Badge and was 
assigned to a combat unit in Korea; confirmation of whether 
he engaged in combat with the enemy during military service 
is not germane to the outcome of the appeal.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2001) and 
67 Fed. Reg. 10330, 10332 (2002) (to be codified at 38 C.F.R. 
3.304(f).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD-214 indicates that he was awarded several 
service medals, including the Combat Infantryman's Badge 
(CIB).  

A claim for service connection for PTSD was received from the 
veteran in January 1998.  

On VA psychiatric examination in April 1998, the veteran 
reported that he was in Korea for about 9 months and was 
assigned to the 40th Division.  He stated that he was a 
machine gunner and was in combat on Heartbreak Ridge.  After 
returning to civilian life, he went back to his trade as an 
auto body mechanic and painter and worked in that profession 
for more than 20 years.  He reported being retired and 
collecting Social Security.  He indicated that he got nervous 
and jumpy when hearing the noise of a hole digging machine in 
the street and when people sneak up on him from behind.  
Other than these situations, he denied any anxiety.  He 
reported normal fluctuations in his mood from happy to 
periods of brief sadness.  He denied any panic attacks and 
described no phobias.  He denied obsessions and did not 
engage in any ritualistic behaviors.  The veteran described 
himself as a perfectionist, who was neat and punctual.  He 
had no vegetative symptoms and his sleep pattern was normal.  
His appetite was adequate, his body weight was steady, and 
his energy level was good.  

On mental status examination, the veteran was well oriented 
and alert.  He was casually dressed and appeared calm.  He 
was very cooperative with a full range of affect which was 
appropriate to ideations.  His thought process was goal 
directed and there was no evidence of a formal thought 
disorder.  His mood was euthymic, but he had periods of 
temperamental outbursts which he claimed was part of his 
personal nature since childhood.  The veteran had normal 
fluctuations of mood.  He denied nightmares, flashbacks, or 
recurring intrusive thoughts of his Korean experiences.  The 
veteran reported that he was divorced years ago and was now 
in a fulfilling relationship for the last seven years.  
Testing for recognition was remarkable for difficulty with 
calculations with simple tests.  His inability to spell 
"world," poor fund of knowledge, and inability to explain 
proverbs in an abstract way were felt by the examiner to be 
indicative of a low level of education.  The veteran's delay 
recall was also somewhat impaired with an inability to 
recollect one of three items in three minutes.  His judgment 
was not grossly impaired and his insight was partial.  The 
diagnosis on Axis I was indicated as "None."  On Axis V, 
the Global Assessment of Functioning (GAF) score was 85 - 
absent symptoms and socially effective and functioning well 
in almost all areas.   

A personal hearing before the undersigned member of the Board 
was held in Washington, DC in March 2001.  The veteran 
testified that he was referred for psychiatric counseling 
after he was charged with driving under the influence (DUI).  
After a couple of sessions, the counselor told him that he 
suffered from PTSD based on his wartime experiences.  The 
veteran described his experiences in Korea, and said that he 
was a radio operator and called in artillery fire from 
forward positions.  He testified that he was on Heartbreak 
Ridge and saw fellow soldiers killed in combat.  The veteran 
stated that his experiences in Korea did not have an affect 
on him then, but now he thinks about them "a little bit."  
(T p.12).  The veteran denied killing anyone in combat but 
reported that he was shot at.  He testified that he had never 
sought psychiatric counseling prior to the DUI, and that his 
only psychiatric counseling was with the mental health 
professional because of his DUI and at the VA.  The veteran 
testified that he was awarded Social Security disability in 
his late 50's based on a lung disorder.  

A letter from D. Morollo, a licensed social worker (ACSW, 
LSW) and Drug/Alcohol Treatment Specialist, to a County 
Judge, dated in July 2000, was to the effect that he had 
evaluated the veteran on three occasions in March 2000.  
Based on an Addiction Severity Index and a comprehensive 
psychosocial assessment, Mr. Morollo concluded that the 
veteran did not appear to satisfy the DSM-IV criteria for 
substance use disorder.  Mr. Morollo opined that the 
veteran's symptoms appeared to be consistent with the 
diagnosis of PTSD.  He recommended that the veteran continue 
treatment at the VAMC.  

In April 2001, the Board remanded the appeal to the RO for 
additional development, to include obtaining all available 
records from Mr. Morollo and for a comprehensive VA 
psychiatric examination.  

By letter dated in April 2001, the RO informed the veteran of 
the evidence he needed to substantiate his claim for PTSD.  
He was asked to provide a comprehensive statement detailing 
as much as possible, the stressors to which he was exposed in 
service that led to the onset of his PTSD.  

In July 2001, the RO requested all treatment records for the 
veteran from the state social worker (Mr. Morollo), including 
all reports of his findings and diagnoses.  

In a statement received in August 2001, Mr. Morollo stated 
that he counseled the veteran on three occasions in March 
2000, subsequent to the veteran's arrest and conviction for 
DUI.  He noted that the veteran reported a history of combat 
related "flashbacks" which appeared to be consistent with 
PTSD.  Mr. Morollo stated that he referred the veteran to the 
VA for a clinical evaluation and treatment of a disorder 
which symptomatically appeared consistent with PTSD.  

A letter from the veteran, received in June 2001, was to the 
effect that he would provide additional stressor information 
in the near future.  He said that the only evidence to 
support his claim for PTSD was at the VAMC in Wilkes-Barre.  
The veteran stated that there were no private treatment 
records.  

In a statement received from the veteran's representative in 
October 2001, the veteran indicated the division he was 
assigned to in Korea and his duty assignments, and he 
provided a list of several names (or partial names) of fellow 
soldiers.  There was no explanation or discussion of the 
information provided.  

VA outpatient records show that the veteran was seen on 
several occasions for various problems from January 2000 to 
September 2001.  In July 2000, the veteran reported chronic 
patterns of "worry" and apprehension.  He denied depression 
or any history of suicide ideation.  He admitted to being 
bored at times and distressed by inactivity.  He had 
intrusive ideations of combat and reported sadness about the 
friends that he lost in Korea.  He denied any hallucinations, 
but recalled frequent illusory experiences in combat 
settings, secondary to stress.  The veteran reported 
hyperactivity since Korea, and said that he was unable to 
sleep without the radio or TV on.  He denied nightmares, but 
admitted to intrusive memories with flashback quality.  There 
was no evidence of psychosis.  There was mild to moderate 
anxiety allayed by physical activity or alcohol, and mild 
depression.  His judgment, reasoning, and logic were good 
with marked social discomfort.  There was no general 
cognitive or orientation difficulties.  His affect and 
thinking were appropriate.  The assessment included 
adjustment disorder with mixed chronic anxiety and 
depression, mild; alcohol abuse, and rule out PTSD.  Similar 
clinical findings were noted on outpatient notes in November 
2000 and September 2001.  The assessment on the two 
subsequent reports was adjustment disorder in fair remission.  

On VA psychiatric examination in March 2002, the examiner 
noted that he had reviewed the entire claims folder.  The 
examiner included a discussion of the clinical findings from 
the VA outpatient reports noted above, and of the veteran's 
personal and social history from childhood to the present.  
The veteran reported reliving symptoms of his Korean War 
memories, including seeing waves of Chinese attacks on 
Heartbreak Ridge during his seven-month tour.  He said that 
his mind wandered back to the front lines in Korea, and he 
recalled bunkers being sprayed with machine gun fire.  He 
heard American soldiers being tortured over loud speakers, 
and saw some of his buddies killed in the waves of attacks.  
The veteran reported increased recollections of his memories 
when exposed to war movies, and said that he avoided watching 
them now.  The veteran would not elaborate about the events.  
He reported periods of anxiety but said it was never to the 
point of a panic attack.  His sleep pattern varied and he 
jumped at the slightest noise at night.  He never slept for 
more than 8 hours since his discharge from service.  

On mental status examination, the veteran was alert and well 
oriented.  He had good personal hygiene, was casually 
dressed, and was generally pleasant.  His mood was mildly 
nervous and his affect was reactive and appropriate.  The 
veteran reported irritability and when provoked, he could 
become physically aggressive.  He endorsed repeated 
recollections of Korean War memories in the front lines while 
stationed at Heartbreak Ridge.  There were no fully described 
flashbacks.  The veteran denied panic attacks, and said that 
he feared nothing.  He had no psychotic symptoms and denied 
auditory hallucinations.  The veteran sometimes pictured the 
scenes in Korea when he was in the process of recollecting 
his memories.  He had no suicidal or homicidal ideations.  
His attention span was adequate and his remote memory was 
grossly intact.  He was poor in calculations and spelling, 
and had difficulty interpreting proverbs abstractly.  The 
veteran recalled only two out of three words after three 
minutes, with some short-term memory loss.  His judgment was 
fair to good and his insight was fair.  The diagnoses 
included features of PTSD.  On Axis V, the GAF score was 65.  

The examiner commented that the veteran endorsed reliving 
symptoms of his Korean War experiences, but that there was 
not much detail of the likely psychologically traumatic 
events he witnessed in Korea.  There was some likely 
indication of numbing of responsiveness and avoidance 
behavior related to his wartime experiences.  Psychological 
testing was ordered, and the examiner indicated that an 
addendum report would be rendered when the tests were 
completed.  

In an addendum, dated in April 2002, the VA psychiatrist 
stated that psychological testing was attempted but could not 
be completed because of the veteran's failing vision and 
impaired literacy.  The psychiatrist stated that while it was 
likely that the veteran developed psychological trauma from 
his reported exposure to combat in Korea, he did not meet the 
minimum symptom criteria for PTSD.  The psychiatrist 
concluded that a diagnosis of PTSD was not warranted.  


VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was informed of 
what evidence he was expected to provide VA and what evidence 
VA would obtain.  The veteran was advised of the type of 
evidence needed to establish entitlement, and what evidence 
had already been obtained.  The veteran was afforded two VA 
examinations during the pendency of the appeal.  The veteran 
also provided testimony at a personal hearing before the 
undersigned member of the Board, and a transcript of that 
hearing has been associated with the claims file.  The 
veteran has not alleged the presence of any additional 
medical evidence which would be pertinent to his claim.  
Furthermore, the veteran indicated in statements received in 
June 2001 and July 2002 that he had no additional evidence to 
submit.  

The Board also notes that although the RO initially denied 
the veteran's claim of service connection on the grounds that 
the claim was not well grounded, the RO readjudicated the 
claim on a de novo basis.  Furthermore, the veteran and his 
representative were notified of the requirements for service 
connection and were provided with the opportunity to present 
evidence and arguments regarding the issue.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, No. 
99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 2001)(citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)(The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
secondary service connection for peripheral neuropathy.  

Finally, in its April 2001, the Board requested that 
psychological testing with PTSD sub-scales be accomplished.  
In general, a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, in this case, the requested testing was not 
considered feasible by the examiner due to the veteran's 
failing vision and impairment in literacy.  As such, the 
Board will proceed to decide the case, based on the evidence 
of record.

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  The revised regulations provide as follows:  

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

67 Fed. Reg. 10330, 10332 (2002) (to be codified at 38 C.F.R. 
3.304(f) (effective from March 7, 2002).

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole does not support a finding of service connection for 
PTSD.  

In this regard, the Board notes, initially, that there is a 
statement from a social worker to the effect that the 
veteran's symptoms were consistent with PTSD, and that such 
evidence formed the basis for the Board to request further 
development of the claim, to include having the veteran 
undergo further examination.  That notwithstanding, the Board 
finds that the preponderance of the competent medical 
evidence of record establishes that the veteran does not, in 
fact, meet the diagnostic criteria for PTSD.  Significantly, 
a VA psychiatrist who examined the veteran in April 1998 and 
March 2002 did not diagnose PTSD.  These examinations were 
conducted by a psychiatrist who is experienced with 
diagnosing and treating PTSD, and who had access to the 
veteran's entire case file with his medical and service 
history.  During these examinations, as well as during VA 
outpatient treatment between September 2000 and 2001, the 
veteran's Korean War experiences were discussed.  In the 
opinion of the examining psychiatrists and treating medical 
care workers, the veteran did not exhibit symptoms sufficient 
to warrant the diagnosis of PTSD.  Of these opinions, the 
Board attaches significant weight to the most recent opinion 
of the March 2002 VA examination report, obtained, 
essentially, at the request of counsel for both parties, for 
the express purpose of clarifying the veteran's psychiatric 
picture.  It is also significant that such opinion was 
rendered in light of the DSM-IV criteria, adopted by VA 
effective November 7, 1996, which utilizes a more subjective 
standard for diagnosing PTSD.  See 38 C.F.R. § 4.125 (1997); 
see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

By contrast, the Board finds that the evidence supporting the 
veteran's claim is an opinion offered by a licensed social 
worker, and is substantially less persuasive.  There is no 
indication that the social worker had any specialized 
training in psychiatry or the diagnosis of PTSD.  
Furthermore, the social worker's report was very cursory and 
provided no basis to support a diagnosis of PTSD.  In fact, 
when asked to provide the basis for his opinion, the social 
worker indicated that the veteran's symptoms "appeared [to 
be] consistent with PTSD," and that he referred the veteran 
to the VA for clinical evaluation.  In addition, there is no 
indication that the social worker had access either to the 
veteran's case file or to any other similarly extensive 
source of relevant history.  For these reasons, the Board 
finds that the opinion of the social worker is less probative 
than the opinions of the VA psychiatrists and does not 
provides credible evidence that the veteran, in fact, suffers 
from PTSD.  

It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  As the Board finds that most 
persuasive medical evidence of record militates against a 
diagnosis of PTSD, the record does not present a reasonable 
basis for a grant of service connection for that condition.  
Accordingly, the veteran's claim is denied.  



ORDER

Service connection for PTSD is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

